[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON STATE'S MOTION FOR ARTICULATION
By memorandum of decision dated August 12, 1994, [12 CONN. L. RPTR. No. 5, 137 (August 29, 1994)], defendant's motion to dismiss certain counts in the information pending in this case was denied.
The State of Connecticut has requested that the court articulate its decision with respect to the following issue:
    2. Whether the Colchester Reservation is not Indian Country subject to Federal Indian Law.
At the request of defendant, the court took judicial notice of General Statutes § 47-63 and found that there was a Golden Hill Paugussett Reservation in the Town of Colchester. The State has stipulated the claimed offenses occurred on the Colchester Reservation.
No other evidence was submitted by defendant as to whether the Colchester Reservation was Indian Country subject to Federal Indian Law.
In support of his motion to dismiss, defendant claimed that the Colchester Reservation was Indian Country and that the federal government had exclusive jurisdiction over crimes committed by Indians on the Reservation. In this defendant relied on State v. Dana, 404 A.2d 551 (Me. 1979).
The Supreme Court of this state in Schaghticoke Indiansof Kent, Connecticut, Inc. v. Potter, 217 Conn. 612, 631
(1991) a civil action was remanded to the trial court to determine if the Schaghticoke Reservation was Indian Country within the meaning of federal law applying the test found inDana.
If, following the law in Schaghticoke, supra, the Dana
test was used to determine whether the Colchester Reservation was Indian Country the evidence would not permit a finding that it was Indian Country.
Since, however, the court was unable to find that defendant was an Indian under the law, as claimed in the motion, it was unnecessary to go further and determine whether CT Page 11822 the Colchester Reservation was Indian Country subject to Federal Indian Law.
Accordingly, the motion for articulation is granted as above stated.
Purtill, J.